      Case 2:13-cv-00193 Document 1184 Filed on 09/09/19 in TXSD Page 1 of 3




                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                        CORPUS CHRISTI DIVISION

MARC VEASEY, et al.,                          §
                                              §
                       Plaintiffs,            §
                                              §
        v.                                    §
                                              §       Civil Action No. 2:13-cv-00193
                                              §
GREG ABBOTT, et al.,                          §
                                              §
                       Defendants.            §


      DEFENDANTS’ UNOPPOSED MOTION FOR SUBSTITUTION OF COUNSEL
        The defendants respectfully move this Court to allow the substitution of Kyle D. Hawkins

as counsel in place of Scott A. Keller. Mr. Hawkins has replaced Mr. Keller as Solicitor General of

Texas. Mr. Hawkins is licensed to practice law in Texas and is admitted to practice and remains in

good standing in the United States District Court for the Southern District of Texas.


        The defendants request that a copy of all papers served or filed in this action be forwarded

to:


        Kyle D. Hawkins
        Solicitor General
        Texas State Bar No. 24094710
        Office of the Attorney General
        P.O. Box 12548 (MC 059)
        Austin, Texas 78711-2548
        (512) 936-1700
         kyle.hawkins@oag.texas.gov
   Case 2:13-cv-00193 Document 1184 Filed on 09/09/19 in TXSD Page 2 of 3



                                   Respectfully submitted.

                                   Ken Paxton
                                   Attorney General of Texas

                                   Jeffrey C. Mateer
                                   First Assistant Attorney General

                                  /s/ Kyle D. Hawkins
                                  Kyle D. Hawkins
                                  Solicitor General
                                  Texas State Bar No. 24094710

                                   Office of the Attorney General
                                   209 West 14th Street
                                   P.O. Box 12548 (MC-059)
                                   Austin, Texas 78711-2548
                                   (512) 936-1700 (phone)
                                   (512) 474-2697 (fax)
                                   kyle.hawkins@oag.texas.gov

                                   Counsel for Defendants

Dated: September 9, 2019




                                      2
    Case 2:13-cv-00193 Document 1184 Filed on 09/09/19 in TXSD Page 3 of 3



                         CERTIFICATE OF CONFERENCE


    I certify that my staff e-mailed counsel for the plaintiffs on September 6, 2019, asking
whether they would oppose this motion. No counsel objected to the motion.

                                            /s/ Kyle D. Hawkins
                                            Kyle D. Hawkins
                                            Solicitor General


                             CERTIFICATE OF SERVICE


    I certify that on September 9, 2019, this document was served to counsel of record
through the Court’s CM/ECF document filing system.


                                            /s/ Kyle D. Hawkins
                                            Kyle D. Hawkins
                                            Solicitor General




                                               3
   Case 2:13-cv-00193 Document 1184-1 Filed on 09/09/19 in TXSD Page 1 of 1




                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                       CORPUS CHRISTI DIVISION

MARC VEASEY, et al.,                         §
                                             §
                     Plaintiffs,             §
                                             §
       v.                                    §
                                             §   Civil Action No. 2:13-cv-00193
                                             §
GREG ABBOTT, et al.,                         §
                                             §
                     Defendants.             §



                      ORDER GRANTING LEAVE TO SUBSTITUTE
                 KYLE D. HAWKINS FOR SCOTT A. KELLER AS COUNSEL

       It is ORDERED that the defendants’ motion to substitute Kyle D. Hawkins for Scott A.

Keller as counsel in this case is GRANTED.


       Signed on the ____ day of ___________, 2019.




                                             ____________________
                                             HONORABLE NELVA GONZALES RAMOS
                                             United States District Judge
